department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date tl-n-4478-01 cc tege eoeg teb uilc internal_revenue_service national_office field_service_advice memorandum for deputy area_counsel tege pacific coast central mountain area from mary oppenheimer assistant chief_counsel cc tege eoeg subject tl-n-4478-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend issuer company bonds facility date metal waste material issue sec_1 was the bond-financed facility a qualified_hazardous_waste_facility as defined in sec_142 of the internal_revenue_code tl-n-4478-01 can a facility which processes solid hazardous waste qualify as a solid_waste_disposal_facility as defined in sec_142 did the conduit borrower spend bond proceeds on a qualified exempt facility pursuant to sec_142 conclusion sec_1 the facility is not a qualified_hazardous_waste_facility within the meaning of sec_142 a solid hazardous waste treatment facility can qualify as a solid_waste_disposal_facility within the meaning of sec_142 assuming the requirements under sec_142 not specifically addressed in this field_service_advice are met the facility is an exempt solid_waste_disposal_facility within the meaning of sec_142 facts the company manufactures metal in a process that produces waste material that must be disposed of the united_states environmental protection agency has designated the waste material as hazardous waste the waste material is solid it is not liquid gaseous or radioactive material the waste material has no market_value the issuer issued the bonds on date and loaned the proceeds to the company to finance the acquisition construction and equipping of the facility the bonds were issued as solid_waste facility bonds under sec_142 of the internal_revenue_code_of_1986 the facility was built and equipped and is used for the transportation treatment and storage of the waste material from the company’s various metal production facilities around the united_states the treatment produces a hazardous powdery residue that is placed in a landfill intended for hazardous material disposal law and analysis generally interest on a private_activity_bond is not excludable from gross_income under sec_103 unless the bond is a qualified_bond sec_141 provides that a qualified_bond includes any private_activity_bond that is an exempt_facility_bond sec_142 provides that the term exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are used to provide certain exempt facilities sec_142 describes tl-n-4478-01 solid_waste disposal facilities as exempt facilities sec_142 describes qualified_hazardous_waste_facilities as exempt facilities the above statutory scheme was enacted by the tax_reform_act_of_1986 the act see sec_1301 et seq of pub_l_no c b vol was the facility a qualified_hazardous_waste_facility as defined in sec_142 sec_142 provides in part that the term qualified_hazardous_waste_facility means any facility for the disposal of hazardous waste by incineration or entombment - but only if the portion of such facility which is to be provided by the issue does not exceed the portion of the facility which is to be used by persons other than the owner or operator of such facility and any related_person within the meaning of sec_144 to such owner or operator from the facts given it appears that the company is the source of all of the waste material treated at the facility we thus conclude that the facility is not a qualified_hazardous_waste_facility within the meaning of sec_142 can the facility which processes solid hazardous waste qualify as a solid_waste_disposal_facility as defined in sec_142 tax-exempt_financing was permitted for solid_waste disposal facilities under sec_103 of the code regulations were issued under the code providing definitions of solid_waste_disposal_facility and solid_waste sec_1 f ii the legislative_history accompanying the act imports these definitions to sec_142 the house report incorporates all of the present law to the extent not amended while characterizing the present law definition of solid_waste disposal facilities by reference to the regulatory rules found in sec_1 f ii h_r rep no pincite 1986_3_cb_497 the conference_report states that solid_waste disposal facilities are generally defined as under present law h_r conf_rep no at ii-704 1986_3_cb_704 sec_1_103-8 of the income_tax regulations generally defines the term solid_waste_disposal_facility as meaning any property or portion thereof used for the collection storage treatment utilization processing or final disposal of solid_waste the term generally does not include facilities for collection storage or disposal of liquid or gaseous waste sec_1_103-8 provides in part that the term solid_waste means garbage refuse and other discarded solid materials including solid-waste materials resulting from industrial commercial and agricultural operations material will not qualify as solid_waste unless on the date_of_issue of the obligations issued to provide the disposal facility it is property which is useless tl-n-4478-01 unused unwanted or discarded solid material which has no market or other value at the place where it is located in its discussion of solid_waste_disposal_facility bonds the conference_report to the1986 act clarifies that solid_waste does not include most hazardous waste h_r conf_rep no at ii-704 1986_3_cb_704 in its discussion of qualified_hazardous_waste_facility bonds the conference_report states that the law prior to the act had no provision allowing tax-exempt industrial_development_bonds to be issued to finance hazardous waste treatment or disposal facilities the conference_report notes that under then current law solid_waste disposal facilities do not include facilities disposing of liquid or gaseous wastes including most hazardous waste h_r conf_rep no at ii-706 1986_3_cb_706 the conference agreement then states that the act permits exempt facility bonds to be issued to finance qualified_hazardous_waste_facilities h_r conf_rep no at ii-707 c b vol the waste material treated at the facility is solid in form but is also classified as a hazardous material we conclude that the fact that the waste is hazardous does not prevent the facility from qualifying as an exempt solid_waste_disposal_facility sec_1_103-8 does not exclude hazardous waste from the definition of solid_waste moreover sec_142 does not contain any language indicating that a facility that treats a waste material that is both solid and hazardous cannot be financed with solid_waste_disposal_facility bonds if the facility otherwise meets the code requirements for solid_waste_disposal_facility bonds further there is no language in sec_142 or the regulations thereunder stating that any exempt facility bonds issued to provide a facility that treats a waste material that is both solid and hazardous must be issued as qualified_hazardous_waste_facility bonds the legislative_history to the act supports our conclusion as noted above the conference_report to the act states that solid_waste disposal facilities do not include facilities disposing of liquid or gaseous wastes including most hazardous wastes it appears that congress in enacting sec_142 was operating from the premise that most hazardous waste is liquid or gaseous so that most hazardous waste processing facilities could not be financed as solid_waste facility bonds by addition of the provision allowing for tax-exempt_financing of qualified_hazardous_waste_facilities congress apparently meant to expand the types of hazardous waste disposal facilities that can be financed with tax-exempt_bonds but not to change current law governing solid_waste_disposal_facility bonds did the conduit borrower spend bond proceeds on a qualified exempt facility pursuant to sec_142 assuming compliance with the requirements of sec_142 not specifically addressed in this field_service_advice the bonds were spent on a qualified exempt facility tl-n-4478-01 case development hazards and other considerations we recognize that our conclusion that the bonds are solid_waste exempt facility bonds under sec_142 is not without doubt in arriving at our conclusion we suggested that congress in expanding the list of exempt facilities to include hazardous waste facilities meant to correct a deficiency in the law which allowed facilities for solid hazardous waste but not facilities for gaseous or liquid hazardous waste to be financed as exempt facilities if congress was merely filling a gap it is unclear why it chose to impose a limitation on liquid or gaseous hazardous waste that it did not impose on solid hazardous waste as noted above the code imposes a limitation upon the source of the hazardous waste to be processed at the bond-financed portion of the facility no similar requirement exists for solid_waste facility bonds we have not been able to find an explanation nevertheless we believe that the better reading of the code is as discussed above this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call me at or david white at if you have any further questions mary oppenheimer assistant chief_counsel by rebecca l harrigal branch chief cc tege eoeg teb
